Citation Nr: 1001372	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  01-03 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
left foot disability.

2.  Entitlement to a rating in excess of 20 percent for 
lumbar spondylosis, degenerative disc disease, 
spondylolisthesis at L5-S, and intervertebral disc syndrome.  

3.  Entitlement to service connection for a total right knee 
replacement.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from July 1951 to 
September 1971.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, inter alia, denied service connection 
for a left foot disability, secondary to a service-connected 
low back disability.

In March 2003 and March 2005, the Board remanded the matter 
to the RO for additional evidentiary development.  In a 
January 2006 decision, the Board denied service connection 
for a chronic acquired left foot disorder, secondary to a 
service-connected low back disability.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the matter was pending before the Court, in May 2008, the 
appellant's attorney and a representative of VA's General 
Counsel, on behalf of the Secretary, filed a joint motion for 
remand, concluding that consideration of the issue of 
entitlement to service connection for a left foot disability 
on a direct basis was necessary.  See Robinson v. Mansfield, 
21 Vet. App. 545, 550-51 (2008) (holding that VA must 
consider all theories of entitlement reasonably raised by the 
claimant or the evidence of record as one claim).  In a May 
2008 order, the Court granted the motion, vacated the Board's 
January 2006 decision, and remanded the matter for 
readjudication.  

While the claim of service connection for a left foot 
disability was pending before the Court, the appellant filed 
additional claims at the RO.  In a February 2008 rating 
decision, the RO denied his claim of service connection for a 
total right knee replacement and a rating in excess of 20 
percent for his service-connected low back disability.  

In April 2009, the Board remanded the claim of service 
connection for a left foot disorder to the RO for additional 
evidentiary development consistent with the Court's May 2008 
order.  In addition, the Board noted that although the 
appellant had submitted a notice of disagreement with the 
February 2008 rating decision denying service connection for 
a total right knee replacement and an increased rating for 
his low back disability, a Statement of the Case addressing 
those issues had not yet been issued.  Thus, the Board 
remanded these issues to the RO for the issuance of a 
Statement of the Case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  Pursuant to the Board's remand instructions, a 
Statement of the Case was issued in May 2009.  The following 
month, the appellant submitted a substantive appeal.  Thus, 
these issues are now before the Board on appeal.  

In December 2009, the Board, on its own motion, advanced the 
appellant's case on the docket in light of his age.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2009).  

In an April 2008 letter, the appellant's attorney referred to 
a claim of service connection for a left knee disability.  
This matter is referred to the RO for appropriate action.

As set forth in more detail below, a remand of this matter is 
necessary.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Entitlement to service connection for a chronic acquired left 
foot disability

The appellant seeks service connection for a chronic acquired 
left foot disability.  He contends that service connection on 
a direct basis is warranted as his left foot disability was 
first manifest during his period of active service.  
Alternatively, he contends that service connection on a 
secondary basis is warranted as his left knee disability is 
causally related to his service-connected low back 
disability.  The appellant also has a pending claim of 
service connection for a right knee disability and contends 
that his left foot disability is causally related to his 
right knee disability.  

The appellant's service treatment records show that he was 
seen on several occasions between September 1962 and November 
1970 for complaints pertaining to the left foot.  In 
September 1962, he was seen for a painful corn on the dorsum 
of the left third toe as well as calluses.  Calluses were 
again noted in December 1964 and July 1965.  In November 
1970, the appellant underwent reduction of a large plantar 
callus of the left foot and was given wedges for his shoes.  

The record on appeal also contains post-service medical 
evidence documenting numerous left foot diagnoses, including 
intractable plantar keratosis, tyloma, plantar fasciitis, 
mild degenerative joint disease of the left first 
metatarsophalangeal joint, and capsulitis.  At a VA podiatry 
examination in June 2004, the appellant was diagnosed as 
having bilateral pes planus, mild in the right foot and 
moderate in the left foot; tibialis posterior tendinitis 
without failure of tendon function; and plantar fasciitis of 
the left foot.  At a VA medical examination in April 2005, 
the appellant was diagnosed as having planovalgus of the left 
foot with chronic metatarsalgia.  

In its April 2009 remand, the Board noted that although the 
appellant had been afforded several VA medical examinations 
in connection with his claim of service connection for a left 
foot disability, none of the examiners had offered an opinion 
as to whether the appellant's current left foot disability 
was causally related to his active service or any incident 
therein.  In light of the evidence of record, the Board 
determined that in order to fulfill VA's duty to assist, a VA 
medical examination was necessary in order to obtain an 
opinion as to the etiology of the appellant's current left 
foot disability.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 C.F.R. § 3.159(c)(4).

Pursuant to the Board's remand instructions, the appellant 
underwent a VA medical examination in August 2009.  After 
examining the appellant and reviewing the claims folder, the 
examiner diagnosed the appellant as having plantar fasciitis 
of the left foot.  The examiner concluded that the 
appellant's plantar fasciitis was not causally related to his 
active service, as the appellant stated that his symptoms had 
begun in 2003, 32 years after separation from active service.  
The examiner, however, failed to comment on the other left 
foot abnormalities identified in the record on appeal, both 
during service and thereafter, including intractable plantar 
keratosis and tyloma.  To ensure that VA's duty to assist has 
been met, another medical examination is necessary.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also notes that the appellant has identified 
private clinical records pertaining to his claim, which 
appear to be outstanding.  See May 2009 VA Form 21-4142, in 
favor of C. Murph Melson, DPM, the Podiatry Group.  VA is 
obligated to make reasonable efforts to obtain such records.  
38 C.F.R. § 3.159(c)(1) (2009).  

Entitlement to a rating in excess of 20 percent for lumbar 
spondylosis, degenerative disc disease, spondylolisthesis at 
L5-S, and intervertebral disc syndrome 

Entitlement to service connection for a total right knee 
replacement

Since these matters were last considered by the RO in the May 
2009 Statement of the Case, the appellant's attorney has 
submitted additional evidence in support of the appellant's 
claims.  She did not submit a waiver of initial RO review of 
this additional evidence.  Under 38 C.F.R. § 20.1304, 
therefore, such evidence must be referred to the RO for 
review and preparation of a Supplemental Statement of the 
Case.

Additionally, in a June 2009 letter, the appellant's attorney 
indicated that the appellant had been receiving treatment for 
his claimed disabilities at the Frank Tejada VA outpatient 
clinic in San Antonio, Texas.  She requested that the RO 
obtained records of this treatment.  Complete records from 
this period, however, are not currently in the record before 
the Board.  VA is required to make as many requests as are 
necessary to obtain such records.  38 C.F.R. § 3.159(c)(2).  

Finally, the Board finds that a VA medical examination is 
necessary in connection with the claim for an increased 
rating for the appellant's service-connected low back 
disability.  In a May 2009 letter, the appellant indicated 
that his low back disability had increased in severity.  The 
appellant was last examined for VA compensation purposes in 
December 2007.  In light of his assertions, the Board finds 
that another VA medical examination in necessary to ensure 
that his service-connected low back disability is 
appropriately evaluated.  See Olsen v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (when a veteran claims that a disability is 
worse than when originally rated, and the available evidence 
is insufficient to adequately evaluate the current state of 
the condition, VA must provide a new examination).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should contact the Frank 
Tejada VA outpatient clinic in San 
Antonio, Texas, and request complete 
clinical records pertaining to the 
appellant for the period from January 
2009 to the present.  

2.  After obtaining any additional needed 
information or authorization, the RO 
should contact C. Murph Melson, DPM, and 
obtain pertinent clinical records 
pertaining to the appellant.  

3.  The appellant should be afforded a VA 
medical examination for the purpose of 
identifying the nature and etiology of 
any current left foot disability.  The 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  After examining 
the appellant and reviewing the claims 
folder, the examiner should identify all 
left foot pathology observed, with 
separate diagnoses, if necessary.  The 
examiner should also provide an opinion, 
with supporting rationale, as to the 
whether it is at least as likely as not 
that any left foot pathology identified 
on examination is causally related to the 
appellant's active service or any 
incident therein.  Alternatively, the 
examiner should state whether any left 
foot pathology identified is causally 
related to or aggravated by the 
appellant's service-connected low back 
disability or his right or left knee 
disabilities.  

4.  The appellant should also be afforded 
a VA medical examination for the purposes 
of clarifying the severity of his 
service-connected low back disability.  
The claims folder must be provided to the 
examiner for review in connection with 
the examination.  After examining the 
appellant and the results of any 
diagnostic testing deemed necessary, the 
examiner should:  (a) provide range of 
motion findings of the lumbar spine, 
including whether any ankylosis is 
present.  (b) identify any neurological 
pathology associated with the service-
connected low back disability and comment 
on the severity of each neurological sign 
and symptom reported; (c) state whether 
the veteran has lumbar intervertebral 
disc syndrome which results in 
incapacitating episodes, and if so, the 
duration of the episodes over the past 12 
months should be reported.

5.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the claims, 
considering all the evidence of record.  
If any benefit sought remains denied, the 
appellant and his attorney should be 
provided a supplemental statement of the 
case and an appropriate period of time 
for response.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



